Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Aug. 3, 2022 has been entered.  All arguments and the IDS submitted on Aug. 3, 2022 and the affidavit/Declaration under 37 CFR §1.132 on Aug. 3, 2022 have been fully considered.  
 
Status of the Claims 
	Claims 1, 11, 20, 27, 29, 31, 33, 35-37 and 40-68 are currently pending.
Claims 1, 20, 27, 29, 31, 33, 35-37 and 40-45 are amended.
 	Claims 2-10, 12-19, 21-26, 28, 30 34, 38 and 39 are cancelled. 
New claims 46-68 have been added.  
	Claims 1, 11, 20, 27, 29, 31, 33, 35-37 and 40-68 have been considered on the merits.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
The claim objections are withdrawn due to amendment.  New claim objections have been added due to amendment.  
The disclosure is objected to because of the following informalities: 
Claim 31 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. hematoxylin and eosin staining (H&E staining), immunohistochemistry (IHC staining), in situ hybridization (ISH staining), fluorescent in situ hybridization (FISH staining)).  
Appropriate corrections are appreciated. 

Claim Rejections - 35 USC § 112
	New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, lines 1-2, the phrase "wherein the homogenizing comprises mechanical disassociation" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  Claim 1 has a step of mechanically blending the obtained surgical resection tissue sample, but does not have a step of homogenizing.  The claim will be interpreted to mean that “wherein the mechanically blending of the obtained surgical resection tissue sample results in homogenizing of the sample. 
In claim 20, line 3, the phrase "the cellular fragments" lacks sufficient antecedent basis and renders the claim and its dependents indefinite.  There appears to be no cellular fragments that have been generated in the method, but a single cell solution which suggests intact cells. 
Appropriate corrections are required. 




Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11, 20, 27, 29, 31, 35-37, 40-45, 52, 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Garaud et al. (Journal of Visualized Experiments, 2014) as evidenced by Khattar (“Dissociate Tissues for Cell Recovery”, May 13, 2015) and Chu (US 2005/0233367 A1) (ref. of record) in view of Mørkve et al. (Cytometry: The Journal of the International Society for Analytical Cytology, 1991).
With respect to claim 1, Garaud teaches a method of preparing a tissue homogenate to be analyzed or a representative sample for analysis (abstract).  With respect to step a) of claims 1 and 35 and claims 40, 41 and 44, Garaud teaches obtaining dissect resected tissue from a subject including tumor tissue where the sample size is 100 to 10,000 mm3 (1-10 cm3) (pg. 2 steps 1 and 2).  With respect to step a) of claim 1, Garaud teaches the tissue sample is fresh and, therefore, it is not derived from a formalin-fixed paraffin-embedded sample or embedded in paraffin and not deparaffinized (pg. 2 Section 1 step 1).  With respect to step b) of claim 1, step c) of claim 35 and claim 11, Garaud teaches mechanically dissociating the surgical resection tissue sample using a mechanical dissociator which is essentially a blender as evidenced by Khattar (pg. 2 Section 1 steps 4-7).  Khattar reports that the gentleMACS Dissociator pictured in Garaud is a blender (pg. 1).  Although, Garaud does not explicitly teaches that the heterogeneity of the cells within the obtained homogenate from the tissue sample is homogenously distributed within the representative sample and that any aliquot removed from the representative sample comprises one or more populations of subclones at a proportion at which they existed within the obtained surgical resection tissue sample as recited in step b) of claim 1, Garaud teaches the claimed method of homogenizing a large tumor surgical resected tissue sample.  Furthermore, Garaud teaches generating a single-cell suspension, therefore, any heterogeneity of the separated cells should be uniformly distributed within the homogenized sample.
Garaud does not teach the method where the surgical resection tissue is fixed as recited in step a) of claim 1 and the step of contacting the obtained fresh surgical material with a fixative as recited in step b) of claim 35.  However, Mørkve teaches a similar method of preparing a representative sample for analysis including flow analysis where the sample is fresh or fixed (abstract).  Mørkve teaches a method of preparing a representative sample for analysis including flow analysis where the sample is fresh or fixed (abstract).  Mørkve teaches mechanical blending the tumor tissue with surgical blades to generate a suspension (pg. 623 Col. 1 para. 4-5).  Mørkve teaches the step of contacting the obtained fresh surgical material with a fixative (pg. 623 Col. 1 para. 4).  Additionally, Mørkve teaches that tissue fixed in paraformaldehyde showed no difference from fresh tissue (abstract).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Garaud to include fixed surgical resection tissue samples and the step of fixing the obtained surgical resection tissue samples for the benefit of being able to analyze additional tissue samples.  It would have been obvious to one of ordinary skill in the art to make such a modification, since fixing tumor tissue samples and analyzing such samples was known in the art as taught by Mørkve.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Garaud to include fixed surgical resection tissue samples and the step of fixing the obtained surgical resection tissue samples, since similar methods of analyzing surgical resection tissue were known to use fixed tissue as taught by Mørkve.  
With respect to claims 20 and 27, Garaud teaches processing the representative sample or homogenate to generate a single cell solution for flow cytometric analysis (pg. 1 last para., pg. 2 Section 2 steps 1-5, and Fig. 1).  With respect to claims 27, 29 and 31, Garaud teaches imprinting the tumor fragment on a glass slide for H&E staining where cells dissociate from the sample and stick to the slide (pg. 2 Section 1 step 3).  With respect to claim 36, Garaud teaches the cells of the homogenate or representative sample are viable (intact) (pg. 1 last para).  With respect to claim 37, Garaud teaches the intact red blood cells of the representative sample are lysed for flow analysis (pg. 3 Section 2 step 6 and Section 5 step 1).
Garaud is silent with respect to the number of cells present in the obtained surgical resection tissue sample and does not teach the sample containing at least 1 billion cells as recited in claim 42 or at least 1 trillion as recited in claim 43.  Additionally, Garaud does not teach the method where the obtained surgical resection tissue sample comprises an entire intact solid tumor as recited in claim 45.  Although Garaud does not explicitly teach the surgical resections containing at least 1 billion cells or 1 trillion cells or that the entire intact solid tumor is homogenized, one of ordinary skill in the art would recognize that the cell number in the sample and the size of the tumor tissue to be analyzed is a result effective variable and that the cell number would be matter of routine optimization as evidenced by Chu.  Chu teaches adjusting the protocol of analyzing a tumor sample depending on the size and thickness of the tissue sample (0052).  
With respect to claim 52, Garaud teaches staining a portion of the homogenate or representative sample for the presence CD45+ or EpCAM+ (one or more biomarkers) and quantifying a number of EpCAM+ (tumor cells) and a number of leukocytes (immune cells) within the at least the portion of the homogenate (representative sample) (pg. 3 para. 2 and Fig. 3).  With respect to claim 53, Garaud teaches (i) isolating intact cells from at least a portion of the representative sample; (ii) staining at least a portion of the isolated intact cells; and (iii) sorting the stained isolated intact cells into two or more populations of stained isolated intact cells (pg. 3 para. 2 and Fig. 3).  With respect to claim 56, Garaud teaches detecting cytokines and immunoglobulins in the tumor tissue and analyzing the tissue for antigens (since the expression of these antigens are different in the tumor tissue compared to the normal tissue they would be considered neoantigens as defined by the Specification (see published application 0721).   
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claim 54 is rejected under 35 U.S.C. 103(a) as being unpatentable over Garaud as evidenced by Khattar and Chu in view of Mørkve (as applied to claims 1, 11, 20, 27, 29, 31, 35-37, 40-45, 52, 53 and 56 above), and further in view of Chu (US 2005/0233367 A1) (ref. of record).
The teachings of Garaud and Mørkve can be found in the previous rejection above. 
Garaud does not teach the isolated intact cells are immunoenzymatically stained for the presence of one or more biomarkers as recited in claim 54 or where the histological analysis is immunohistochemistry (IHC staining), in situ hybridization (ISH staining), and fluorescent in situ hybridization staining (FISH staining) as recited in claim 31.  However, Chu teaches a similar method of preparing a representative sample for analysis and non-destructive macromolecule extraction where the tissue is fresh or fixed (abstract, 0002 and 0049).  Additionally, Chu teaches a method of preparing a representative sample for analysis and to evaluate the samples where histological analysis is performed on the sample including H&E, IHC, ISH, and FISH staining (Figs. 1 and 11, and 0006).  Chu teaches the IHC using immunoenzymatic staining methods where the secondary antibody is conjugated to biotin and the developed with DAB substrate (0074).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Garaud to include the immunoenzymatically staining and where the stain is IHC, ISH, and FISH staining for the benefit of further evaluating the cancer sample as taught by Chu.  It would have been obvious to one of ordinary skill in the art to do additional known analyses such as immunoenzymatically staining and IHC, ISH, and FISH staining as taught by Chu on the obtained surgical resection tissue sample taught by Garaud for the further benefit of obtaining additional information about the tumor.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Garaud to include such steps, since similar methods of preparing representative samples of tumor tissue were known to include immunoenzymatically staining and IHC, ISH, and FISH staining of tumor samples for the evaluation of the tumor sample as taught by Chu.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Claims 1, 11, 20, 27, 29, 31, 33, 35-37, 40-45, 46-53, and 55-68 are rejected under 35 U.S.C. 103 as being unpatentable over Garaud et al. (Journal of Visualized Experiments, 2014) as evidenced by Khattar (“Dissociate Tissues for Cell Recovery”, May 13, 2015) and Chu (US 2005/0233367 A1) (ref. of record) in view of Mørkve et al. (Cytometry: The Journal of the International Society for Analytical Cytology, 1991) and Hardt et al. (Cancer Letters, 2012).
With respect to claim 1, Garaud teaches a method of preparing a tissue homogenate to be analyzed or a representative sample for analysis (abstract).  With respect to step a) of claims 1, 33 and 35 and claims 40, 41 and 44, Garaud teaches obtaining dissect resected tissue from a subject including tumor tissue where the sample size is 100 to 10,000 mm3 (1-10 cm3) (pg. 2 steps 1 and 2).  With respect to step a) of claims 1 and 33, Garaud teaches the tissue sample is fresh and, therefore, it is not derived from a formalin-fixed paraffin-embedded sample or embedded in paraffin and not deparaffinized (pg. 2 Section 1 step 1).  With respect to step b) of claims 1 and 33, step c) of claim 35 and claim 11, Garaud teaches mechanically dissociating the surgical resection tissue sample using a mechanical dissociator which is essentially a blender as evidenced by Khattar (pg. 2 Section 1 steps 4-7).  Khattar reports that the gentleMACS Dissociator pictured in Garaud is a blender (pg. 1).  Although, Garaud does not explicitly teaches that the heterogeneity of the cells within the obtained homogenate from the tissue sample is homogenously distributed within the representative sample and that any aliquot removed from the representative sample comprises one or more populations of subclones at a proportion at which they existed within the obtained surgical resection tissue sample as recited in step b) of claims 1 and 33, Garaud teaches the claimed method of homogenizing a large tumor surgical resected tissue sample.  Furthermore, Garaud teaches generating a single-cell suspension, therefore, any heterogeneity of the separated cells should be uniformly distributed within the homogenized sample.
Garaud does not teach the method where the surgical resection tissue is fixed as recited in step a) of claims 1 and 33 and the step of contacting the obtained fresh surgical material with a fixative as recited in step b) of claim 35.  However, Mørkve teaches a similar method of preparing a representative sample for analysis including flow analysis where the sample is fresh or fixed (abstract).  Mørkve teaches a method of preparing a representative sample for analysis including flow analysis where the sample is fresh or fixed (abstract).  Mørkve teaches mechanical blending the tumor tissue with surgical blades to generate a suspension (pg. 623 Col. 1 para. 4-5).  Mørkve teaches the step of contacting the obtained fresh surgical material with a fixative (pg. 623 Col. 1 para. 4).  Additionally, Mørkve teaches that tissue fixed in paraformaldehyde showed no difference from fresh tissue (abstract).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Garaud to include fixed surgical resection tissue samples and the step of fixing the obtained surgical resection tissue samples for the benefit of being able to analyze additional tissue samples.  It would have been obvious to one of ordinary skill in the art to make such a modification, since fixing tumor tissue samples and analyzing such samples was known in the art as taught by Mørkve.  Additionally, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Garaud to include fixed surgical resection tissue samples and the step of fixing the obtained surgical resection tissue samples, since similar methods of analyzing surgical resection tissue were known to use fixed tissue as taught by Mørkve.  
With respect to claims 20 and 27, Garaud teaches processing the representative sample or homogenate to generate a single cell solution for flow cytometric analysis (pg. 1 last para., pg. 2 Section 2 steps 1-5, and Fig. 1).  With respect to claims 27, 29 and 31, Garaud teaches imprinting the tumor fragment on a glass slide for H&E staining where cells dissociate from the sample and stick to the slide (pg. 2 Section 1 step 3).  With respect to claim 36, Garaud teaches the cells of the homogenate or representative sample are viable (intact) (pg. 1 last para).  With respect to claim 37, Garaud teaches the intact red blood cells of the representative sample are lysed for flow analysis (pg. 3 Section 2 step 6 and Section 5 step 1).
Garaud is silent with respect to the number of cells present in the obtained surgical resection tissue sample and does not teach the sample containing at least 1 billion cells as recited in claim 42 or at least 1 trillion as recited in claim 43.  Additionally, Garaud does not teach the method where the obtained surgical resection tissue sample comprises an entire intact solid tumor as recited in claim 45.  Although Garaud does not explicitly teach the surgical resections containing at least 1 billion cells or 1 trillion cells or that the entire intact solid tumor is homogenized, one of ordinary skill in the art would recognize that the cell number in the sample and the size of the tumor tissue to be analyzed is a result effective variable and that the cell number would be matter of routine optimization as evidenced by Chu.  Chu teaches adjusting the protocol of analyzing a tumor sample depending on the size and thickness of the tissue sample (0052).  
With respect to claim 52, Garaud teaches staining a portion of the homogenate or representative sample for the presence CD45+ or EpCAM+ (one or more biomarkers) and quantifying a number of EpCAM+ (tumor cells) and a number of leukocytes (immune cells) within the at least the portion of the homogenate (representative sample) (pg. 3 para. 2 and Fig. 3).  With respect to claims 53 and 57, Garaud teaches (i) isolating intact cells from at least a portion of the representative sample; (ii) staining at least a portion of the isolated intact cells; and (iii) sorting the stained isolated intact cells into two or more populations of stained isolated intact cells (pg. 3 para. 2 and Fig. 3).  With respect to claim 56, Garaud teaches detecting cytokines and immunoglobulins in the tumor tissue and analyzing the tissue for antigens (since the expression of these antigens are different in the tumor tissue compared to the normal tissue they would be considered neoantigens as defined by the Specification (see published application 0721).   
Garaud does not teach the method of extracting the genomic material from at least a first aliquot of the representative homogenized and sequencing the extracted genomic material as recited in steps c) and d) of claims 33, 46 and 63 and does not teach extracting genomic material from at least one of the two or more populations of stained isolated intact cells, and sequencing the extracted genomic material as recited in claim 55.  Similarly, Garaud does not teach the method where the sequencing is next generation sequencing as recited in claims 47, 58 and 64 and where the one or more subclones within the sequenced genomic material are identified as recited in claims 48, 59, and 65.  Correspondingly, Garaud does not teach the method where the one or more identified subclones are one or more low prevalence subclones as recited in claims 49, 60 and 66.  Likewise, Garaud does not teach the method where the one or more low prevalence subclones have a prevalence of 0.0001% to 0.00001% within the sequenced genomic material as recited in claims 50, 61 and 67 and does not teach the method where a relative frequency of one or more subclones in the sequenced genomic material is determined as recited in claims 51, 62 and 68.  However, Hardt teaches a similar method of generating a representative sample of breast cancer tissue for analysis where the tissue is dissociated (Fig. 1, abstract and pg. 166 Sections 2.1-2.2).  Specifically, with respect to steps c) and d) of claims 33, 46 and 63, Hardt teaches extracting the genomic material from the representative homogenized sample breast cancer material and sequencing the extracted genomic material from the sample (pg. 166 Sections 2.3-2.5).  With respect to claims 47, 58 and 64, Hardt teaches the method where the sequencing is next generation sequencing (pg. 166 Section 2.5).  With respect to claims 48, 59, and 65, Hardt teaches the method where the one or more subclones within the sequenced genomic material are identified (pg. 166 Col. 1 para. 1 and pg. 167 Section 3.2).  With respect to claims 49, 60 and 66, Hardt teaches the method where the one or more identified subclones are rare cancer subpopulations (one or more low prevalence subclones) (pg. 166 Col. 1 para. 1 and pg. 167 Section 3.2).  Hardt teaches the method for the profiling of the cancer and identification of low numbers of subpopulations in the cancer tissue (abstract and pg. 165-166 bridging para.).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to modify the method of Garaud to include the steps of extracting genomic material and sequencing the material using next generation sequencing for the benefit of further identifying subclones with low prevalence within the cancer sample as taught by Hardt.  It would have been obvious to one of ordinary skill in the art to do additional known analyses, such as the genomic sequencing taught by Hardt, on the obtained surgical resection tissue sample taught by Garaud for the further benefit of obtaining additional information about the tumor.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method of Garaud to include such steps, since similar methods of preparing representative samples of tumor tissue were known to include extraction of genomic material and sequencing by next generation sequencing for the detection of low prevalence subclones as taught by Hardt. 
Although, Hardt teaches the method where the one or more low prevalence subclones are identified, Hardt is silent with respect to the prevalence of the subclones and does not explicitly teach the subclones having a prevalence of 0.0001% to 0.00001% within the sequenced genomic material as recited in claims 50, 61 and 67.  Similarly, Hardt does not teach the method where a relative frequency of one or more subclones in the sequenced genomic material is determined as recited in claims 51, 62 and 68.  However, it would have been obvious to one of ordinary skill in the art at the effective time of filing of the claimed invention to modify the method taught by the combined teachings of Hardt and Garaud to identify low prevalence clones of 0.0001% to 0.00001% within the sequenced genomic material and to determine the relative frequency of the subclones in the sequenced genomic material, since Hardt teaches the desire of the identification of low prevalence subclones (pg. 165-166 bridging para.) and Garaud teaches determining the frequency of different subclones or populations in cancer samples (Fig. 3-4).  One of ordinary skill in the art would have been motivated to identify rare cell types within the tissue sample and determine the frequency of the different subclones or populations, since Hardt teaches rare cancer cell subtypes, such as cancer stem cells, in cancer samples might be involved in promoting tumor progression (pg. 165 para. 1).  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the method taught by the combined teachings of Hardt and Garaud to identify low prevalence clones of 0.0001% to 0.00001% within the sequenced genomic material and to determine the relative frequency of the subclones in the sequenced genomic material, since Hardt teaches the desire of the identification of low prevalence subclones (pg. 165-166 bridging para.) and Garaud teaches determining the frequency of different subclones or populations in cancer samples (Fig. 3-4).
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.




Response to Arguments 
Applicant's arguments filed Aug. 3, 2022 have been fully considered but they are not persuasive.
With respect to the rejections under 35 U.S.C. § 103, Applicant argues that none of the references teach sequencing genomic material from any sample or identifying any subclones, low prevalence subclones, or determining a relative frequency of one or more subclones in any genomic material (Remarks pg. 2 para. 4).  Applicant’s arguments are drawn to the previously cited failing to teach these new limitations.  However, the new limitations are addressed in the new rejections. 
Applicant argues that a person of ordinary skill in the art would not have looked to Jordanova, Shioyama and Chu for preparing the claimed representative samples, since none disclose a sample where any heterogeneity of cells within the obtained residual surgical sample is substantially homogeneously distributed within the sample and where any aliquot removed from the sample comprises one or more populations of subclones at a proportion at which they existed within the obtained surgical resection tissue sample (Remarks pg. 2 para. 5).  Applicant’s arguments are drawn to Jordanova, Shioyama and Chu failing to teach these new limitations.  However, the new limitations are addressed in the new rejections.
Applicant argues that conventional sampling procedures utilized very sample amounts of surgically resection tumor for TNM staging and that the remainder of any surgically resected tumor is discarded so spatially distinct populations of cell are also discarded (Remarks pg. 3 para. 1).  Applicant further argues that the conventional wisdom of solid tumors being homogenous is wrong and that solid tumors are vastly heterogenous and that conventional sampling methods fail to capture all the genetically spatially diverse distinct populations of cancer cells in an entire resected tumor (Remarks pg. 3 para. 2).  However, these arguments were not found to be persuasive, since as stated in the new set of rejections, Garaud teaches the method where surgical resection tissue sample of at least 1 cm are obtained and mechanically blended.
Applicant argues that Jordanova only teaches using two 50 µm sections from formalin-fixed paraffin-embedded (FFPE) tissue blocks and does not teach the representative samples of claims 1, 33 or 35 (remarks pg. 3 last para.).  Applicant further argues that Jordanova does not describe using cells from the whole sample, but only from two 50 µm sections (Remarks pg. 4 first para.).  Similarly, Applicant argues that Shioyama and Chu do not disclose or suggest the representative samples of the present disclosure and Shioyama teaches needle biopsies from gliomas which are random samples of the glioma from which it was derived and that the biopsies do not include the heterogeneity of the entirety glioma resection (Remarks pg. 4 para. 2).  Applicant argues that Chu does not cure the deficiencies of Jordanova and Shioyama and only teaches small FFPE samples or frozen tissue disposed on a microscope slide (Remarks pg. 4 para. 2).  Applicant further argues that both Jordanova and Shioyama teach conventional sampling methods where random samples are generated and not samples representative of an entirety of a resected tumor or residual surgical material (Remarks pg. 4-5 bridging para.).  Applicant’s arguments are drawn to Jordanova, Shioyama and Chu failing to teach the new limitation of the larger tissue sample.  However, the new limitation is addressed in the new rejections.  
Applicant argues that none of the references teach or suggest utilizing a fixed tissue that has not been embedded in paraffin or fixed tissue which has not been deparaffinized (Remarks pg. 5 para. 2).  Applicant further argues that FFPE samples are not suitable for mechanical blending as required by the claimed invention and as explained in the Declaration submitted by Dr. Alexander.  Dr. Alexander explains the FFPE results in fragile cells that cannot be mechanically blended (Remarks pg. 5 para. 3).  Applicant’s arguments are drawn to Jordanova, Shioyama and Chu failing to teach the new limitation of not using FFPE samples.  However, the new limitation is addressed in the new rejections.
Applicant argues that it would be impractical to scale up the methods of Jordanova and Shioyama to use residual surgical material that measure at least 1 cm at their widest point as explained in the Declaration submitted by Dr. Alexander.  Dr. Alexander explains that Jordanova would need to be modified to generate 200 separate 50 µm sections which would need to be minced and which would require substantial time.  Dr. Alexander further explains that Shioyama would have to modified to prepare between 87 to 174 biopsies having the size of 3 to 6 mm3 (Remarks pg. 5 last para. to pg. 6 para. 2).  Similarly, Applicant argues that according to Dr. Alexander it would not have been obvious to modify either Jordanova and Shioyama to use residual surgical material measuring at least 1 cm at its widest point, since generating even a few samples requires substantial amount of time and care (Remarks pg. 6 para. 3).  As stated previously, Applicant’s arguments are drawn to Jordanova and Shioyama failing to teach the new limitation of the larger tissue sample.  However, the new limitation is addressed in the new rejections.  
Response to Evidentiary Declaration under 37 CFR §1.132
The declaration of Nelson Alexander, PhD filed on Aug. 3, 2022 under 37 CFR §1.132 has been considered but is ineffective to overcome the rejections of the present set of claims under 35 U.S.C. §103.
Dr. Alexander notes that conventional tumor sampling methods such as those used in the TNM Classification of Malignant Tumors or “TNM staging” do not take into consideration the heterogeneity of solid tumors in contrast to the claimed invention which takes into consideration the heterogeneity of solid tumors and as a result improves the accuracy of detecting, diagnosing and/or staging of different tumor types (Declaration point 3).  Dr. Alexander further explains that tumors are diagnosed based on the morphological characteristics of the cancer cells versus the normal cells and the historical foundation of anatomical pathology is that the causes of tumor formation are uniform throughout the tumor or homogeneous.  Dr. Alexander further explains that based on these assumptions, modern sampling practices utilize very small amounts of resected tissue, since the tissue sample will reflect the uniform composition of the resected tissue (Declaration point 4).  Dr. Alexander explains that under AJCC, UICC and CAP approved procedures pathologists use small fractions of surgically resected tumor specimens for TMN staging and discard the remaining sample as reported in Exhibits B and C (Declaration point 5).  Dr. Alexander describes that the historic assumption, that solid tumors are uniform in composition is incorrect and that they are vastly heterogeneous that the level of DNA mutations and protein expression as reported in Exhibits D and E (Declaration point 6).  Dr. Alexander states that the current tumor sampling methods are designed for the prognostic staging of the TMN system, are not designed to account for the genetic and phenotypic diversity found in a heterogeneous tumor mass, and selectively sample the tumor where it interfaces with the normal surrounding tissue (Declaration point 7).  Additionally, Dr. Alexander states that genomically distinct populations are not apparent upon gross examination by a pathologist and data that only captures information from only one location of the tumor fails to capture the genomic diversity of the entire tumor (Declaration point 8). 
Dr. Alexander explains that the “representative samples” of the claimed invention overcomes these limitations of state-of-the art tumor sampling methods and comprises a homogenate that represents the heterogeneity of the original tissue sample (Declaration point 9).  Dr. Alexander argues that none of the cited references, Jordanova, Shioyama, Chu and Groelz teach the claimed representative sample (Declaration point 11).  Dr. Alexander explains that Jordanova only teaches two sections of 50 µm which only would represent a random sampling of the original FFPE sample and not contain the heterogeneity of the entire population of cells of the original sample (Declaration point 12).  Similarly, Dr. Alexander explains that Shioyama teaches small samples of needle biopsies from glioma and that the biopsies do not include the heterogeneity of the entirety glioma tumor (Declaration point 13).  Dr. Alexander explains that Chu samples are also small FFPE or frozen section on microscope slides (Declaration point 14).  Dr. Alexander argues that the random sampling of Jordanova, Shioyama, and Chu do not represent the heterogeneity of an entire tumor unlike the claimed invention (Declaration point 15).  Dr. Alexander explains that it would be too time consuming and would utilize clinical material that is necessary for current diagnostic information to generate the representative samples using the sampling methods of Jordanova or Shioyama (Declaration point 17).  Dr. Alexander explains that if the sampling methods of Jordanova were applied one would need to be modified to generate 200 separate 50 µm sections which would need to be minced (Declaration point 18).  Dr. Alexander explains that if the sampling methods of Shioyama would have to modified to prepare between 87 to 174 biopsies having the size of 3 to 6 mm3 (Declaration point 19).  Dr. Alexander argues that one of ordinary skill in the art would never consider sampling a surgical resection or residual surgical material having a diameter of at least 1 cm according to the methods of either Jordanova or Shioyama to arrive at the claimed representative samples, since neither reference teach the scale of the sample and could provide the claimed representative samples with any reasonable expectation of success (Declaration point 20).  However, as stated above in response to Applicant’s arguments, the new limitation of the larger sample size is addressed in the new set of rejections.  Dr. Alexander’s arguments are drawn to Jordanova, Shioyama, Chu and Groelz failing to teach the new limitation of the larger tissue sample.  
Additionally, Dr. Alexander explains that the deparaffinized samples described in Jordanova are not suitable for mechanical blending and would fall apart, since the lipids from the sample have been removed making the cells fragile.  The cells could not be used for analysis by flow cytometry and flow sorting (Declaration point 16).  Dr. Alexander’s arguments are drawn to the Jordanova failing to teach the new limitation of not using FFPE samples.  However, the new limitation is addressed in the new rejections as stated previously. 


Conclusion
	No claims are allowed.





Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632